DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This action is in response to the remarks filed on 10/07/2021. Applicant's submission filed on 10/07/2021 has been entered. Accordingly, claims 1, 3, 6-7, 10, 13, 15, 17, 20, 22, and 25 remain pending, claim 1, and 15 have been amended, claim 8 has been canceled, and claims 28-29 have been added.
Election/Restrictions
Newly submitted claims 28-29 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
(a) the inventions have acquired a separate status in the art in view of their different classification, e.g. at least G01R 33/34092, G01R 33/0047 would have to be searched which do not apply to the species already examined;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;

The subject matter of claims 28-29 is disclosed in the applicant’s disclosure as belonging to a different embodiment (see [0017] of the published application) which requires a different field of search. There would be a serious search and/or examination burden if restriction were not required because of at least the following reason(s) apply: there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics; and/or the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
The species are mutually exclusive with respect to whether the nerve-affecting coil is single use (i.e., provides a therapeutic effect, as originally examined) or dual use (i.e., provides therapeutic and diagnostic effects, as presented in new claims 28-29).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 28-29 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.



Response to Arguments
Drawing objections
In applicant’s response filed 10/07/2021 applicant states that “Fig. 1 as attached herewith”, however, no drawing amendment appears to have been submitted as part of the applicant’s response filed 10/07/2021. This portion of the applicant’s response appears to be the same as their response filed 01/04/2021. 
Specification objection
In applicant’s response filed 10/07/2021 applicant states that “The specification has been amended”, however, no amendment to the specification appears to have been submitted as part of the applicant’s response filed 10/07/2021.
Applicant states:
“It is respectfully submitted that the block diagram control added to the drawing is supported by the text as one of ordinary skill would understand that communication, as indicated by the lines from control 4, would have occur between the controller and the coils in order for the controller to control the coils”

In response, both the drawings originally as filed and the drawing amendment fail to show the limitations, but not limited to, including the “at least one innervated pain assembly” which includes “one or more portions of one or more nerves, nerve roots, ganglia, and/or nerve bundles”, the “image data” showing a measure of the “magnitude and location of magnetic pulses generated in the region of interest by the at least one nerve-affecting coil”, the “the at least one imaging coil and the at least one nerve-affecting coil” which are recited to be “arrayed in single-sided form” of claims 1 and 15 (emphasis added), and  “one or more electrical supplies with corresponding one or more control modulation circuits coupled thereto and being coupled to and powering the at least one nerve-affecting coil” from claims 6 and 20 (emphasis added).
Rejections under 35 USC 112
	Applicant’s arguments with respect to claim(s) 1 filed 10/07/2021 have been considered, but are not persuasive. In the third paragraph of page 7 of applicant’s response, applicant remarks that their above statement in response to the objections to the drawing and specification as to why the rejection should be withdrawn. Please see the above response for why the rejection is maintained and has been made final. Further, applicant submits on page 7 that “a connection or communication would have been commonly known and known to be in place between a controller and coils when the controller is expressly disclosed to be controlling the coils”, but the specification must provide support for each limitation recited, regardless of whether the feature is known.
Rejections under 35 USC 103
Applicant’s arguments with respect to claim(s) 1 filed 10/07/2021 have been considered but are not persuasive.
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Applicant argues on page 8, third paragraph
“The rejection is respectfully traversed as the cited references, analyzed individually or in combination, fail to teach or suggest the claimed invention. For example, the cited references fail to teach or suggest the claimed apparatus and method wherein the at least one imaging coil and the at least one nerve-affecting coil are arrayed in single-sided form.currently incorporated into the independent claims. 
The Office Action admitted on page 17, that the combination of the six prior art references, Rajguru, Borsook, Marte, Li, Wright, and Fu fail to teach these limitations and further cited to Weinberg to cure the deficiencies” (emphasis added).

In Response, it is noted that no such statement or remark is made on page 17 of the office action mailed 05/07/2021. However, on page 18 of the same office action, it states that “Rajguru, in view of Borsook, Marte, Wright, Fu, Ehman, substantially discloses all the limitations of the claimed invention” but do not “explicitly disclose wherein the at least one imaging coil is arrayed in planar form”. It appears the applicant is directing their response to the rejection of the now canceled claim 8, which are different from the newly amended limitations of claim 1 in that canceled claim 8 recited the at least one imaging coil and the at least one nerve-affecting coil being either “arrayed in planar and/or single-sided form”. As the limitations of canceled claim 8 were presented in the alternate, requiring the at least one imaging coil and the at least one nerve-affecting coil being only arrayed in planar form, or requiring the at least one imaging coil and the at least one nerve-affecting coil being only arrayed in single-sided form. As the limitation of canceled claim 8 did not require the coils to be arrayed in both planar form and single-sided form, the previous rejection was directed only to the at least one imaging coil and the at least one nerve-affecting coil being only arrayed in planar form. 
Additionally, it is noted that the arguments presented are unsupported by objective evidence. Applicant is reminded that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). 
Upon further review of the currently cited prior art, primary reference modified Rajguru, specifically in view of Wright, substantially disclose the newly amended limitations as disclosed in the newly cited portions of the references outlined in the rejection below. In particular reference to modified Rajguru which discloses the nerve-affecting coil may be a Helmholtz coil (see [0082], [0092]-[0093]) required as known in the art to be arrayed along a common longitudinal axis so that a more focused magnetic field will be generated and a more be accurate targeting the peripheral nerve target. Further, as recognized by modified Rajguru, the at least one nerve-affecting coil should be arranged near the coil collecting data from the region of interest including the at least one innervated pain in so that the magnetic pulses of the at least one nerve-affecting coil not interfering with said data collection (see [0087]), additional prior art reference Wright teaches acquiring MRI image data using at least one imaging coil arrayed in a single-sided form so that imaging data may be collected without interference magnetic field from the stimulation source of the in the region of interest of the neural tissue (see including but not limited to disclosure in [0085], [0100], [0113]-[0114]). Therefore, the claims remain rejected and the rejection is made final.
Drawings
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, all limitations structures, structural and functional relationships recited in claims 1, 3, 6-7, 10, 13, 15, 17, 20, 22, and 25 including but not limited to the innervated pain assembly, the body part, the image data collected without moving the body part, and the image data showing the measured magnitude and location of the magnetic pulse generated in the region of interest, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment filed 01/04/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  the applicant filed an amendment to paragraph [0032] “one or more gradient coils may be utilized under the control of a controller 4 to enables control of the gradient to produce one or magnetic fields using at least one coil driver”, with “controller 4” being in reference to the objected amendment to the drawings also filed 01/04/2021. The original disclosure does not provide support for the arrangement of the controller as depicted in the present amendment to the drawing.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 3, 6, 7, 10, 13, 15, 17, 20, and 25 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 recites “at least one nerve-affecting coil generating a pulsed magnetic field for affecting a function of at least one innervated pain assembly in a body part outside the head; and at least one imaging coil generating a magnetic field for collecting image data from a region of interest including the at least one innervated pain assembly suspected of transmitting or initiating nerve impulses perceived as pain, wherein the pulsed magnetic field from the at least one nerve-affecting coil interferes with transmission or initiation of nervous signals by the at least one innervated pain assembly, wherein the at least one innervated pain assembly includes one or more portions of one or more nerves, nerve roots, ganglia, and/or nerve bundles” (emphasis added) in lines 2-11, in which the “at least one innervated pain assembly in a body part outside the head”  further limited as the “one or more portions of one or more nerves, nerve roots, ganglia, and/or nerve bundles” are positively claiming part of a human organism (see [0008], [0024] which disclose the at least one innervated pain assembly belonging to a human subject). 
To overcome the rejection, the applicant should amend the claims to recite “at least one nerve-affecting coil generating a pulsed magnetic field configured to affectat least one innervated pain assembly in a body part outside the head; and at least one imaging coil generating a magnetic field configured to collecting image data from a region of interest including the at least one innervated pain assembly suspected of transmitting or initiating nerve impulses perceived as pain, wherein the pulsed magnetic field from the at least one nerve-affecting coil is configured to interfereby the at least one innervated pain assembly”, or amend similarly using “adapted to” language so that the human subject or part of the human subject is not claimed as part of the device and/or method.
Claim 15 is also rejected for reciting the same and/or limitations outlined in the above rejection.
Claims 3, 6-7, 10, 13, 17, 20, 22, & 25 are also rejected due to their dependency on the respective corresponding independent chain in light of the rejection(s) above.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6-7, 10, 13, 15, 17, 20, 22, & 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites: “at least one nerve-affecting coil” and “at least one imaging coil” in lines 2 and 4, while the specification provides support for the “at least one nerve-affecting coil” (see [0005], [0013]-[0015], [0017], [0018], [0020], [0022]-[0026], & [0028], depicted as 2 in FIG. 1) and the “at least one imaging coil” (see [0013], [0016], [0017], [0022], [0023], [0028], & [0032], depicted as 3 in FIG. 1), however, the specification is silent on the specific connection of the coils 2 and 3 from the controller 4, as presented in the amended drawings filed 01/04/2021. This raises doubt to regarding, at the time the application was filed, if the applicant had possession of the claimed invention.
Claim 15 is also rejected for reciting the same and/or limitations outlined in the above rejection.
Claims 3, 6-7, 10, 13, 17, 20, 22, 25, 28, & 29 are also rejected due to their dependency on the respective corresponding independent chain in light of the rejection(s) above.
Claim 6 recites: “further comprising one or more electrical supplies with corresponding one or more control modulation circuits coupled thereto and being coupled to and powering the at least one nerve-affecting coil” in lines 1-3, while the specification provides support for a controller (see [0029]-[0032]), the specification is silent on the specific connection arrangement to the coils 2 and 3 from the controller 4, as presented in the amended drawings filed 01/04/2021. This raises doubt to regarding, at the time the application was filed, if the applicant had possession of the claimed invention.
Claim 20 is also rejected for reciting the same and/or similar limitations outlined in the above rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Borsook et al. (US20040096089, hereafter “Borsook”), in view of Rajguru et al. (US20140046423, hereafter “Rajguru”), further in view of Wright et al. (US20090306728, hereafter “Wright”), and Fu (US20150257700).
Regarding claims 1 and 15, Borsook discloses an apparatus and method for pain assessment ([0006] invention provides methods of and apparatus for imaging include applying sensory stimulation to one or more subjects, acquiring imaging data including functional imaging data of a portion of the peripheral nervous system (PNS), in each of the subjects such that the imaging data is acquired while the sensory stimulation is applied so that functional activation maps from the functional imaging data can be derived), comprising:
at least one coil generating a magnetic field for collecting data from a region of interest including the at least one innervated pain assembly suspected of causing pain (“Referring to FIG. 2, an overview of an exemplary image capture and analysis process 40 that utilizes fMRI in the manner discussed above is shown. The process 40 begins (step 42) with an acquisition of imaging data for the TG in each subject (step 44). Once the imaging data has been collected and saved, it may be “pre-processed” or prepared for statistical analysis (step 46). That is, one or more pre-processing techniques may be applied to the imaging data to improve the detection of activation events. A statistical analysis of the pre-processed imaging data is performed (step 48), and from the results of that statistical analysis activation maps are generated (step 50). The TG activation is localized (step 52) and the process terminates (step 54)” [0050] and “primary afferent nerves, e.g., those located in the dorsal root ganglion (DRG) and trigeminal ganglion (TG), convey sensory information, including pain information, to the central nervous system (CNS)” [0003]);
wherein image data indicative of images produced with at least one imaging coil is collected with magnetic resonance imaging without moving the body part ([0068] during the functional MRI scans the subjects were instructed to not move the body part being imaged), while Borsook does disclose stimulating at least one innervated pain assembly in a body part outside the head to affect a function of the at least one innervated pain assembly in a body part outside the head ([0044], [0091], [0099], [0103] applying stimulation to each of the ophthalmic, maxillary and mandibular divisions of the trigeminal nerve, which is the largest and most complex of the twelve cranial nerves and also the largest “dorsal root ganglion” in the body, and that the stimulation of the trigeminal nerve together with mapping of central trigeminal pathways using MRI imaging, allows for objective evaluation of clinical conditions such as postherpetic neuralgia affecting the face and that the approach may be extended to the ganglia include the dorsal root ganglion (DRG) or other areas of the peripheral nervous system and other types of somatosensory information, such as the DRG which provides sensory information from the periphery of the body (from the neck down) to the brain); and
wherein the at least one innervated pain assembly includes one or more portions of one* or more ganglia ([0099] applied stimulation to applied to each of three divisions of the face in healthy human subjects [0003] peripheral nervous system (PNS) includes ganglia composed of sensory neurons including those located in the dorsal root ganglion (DRG) and trigeminal ganglion (TG)), however Borsook does not explicitly disclose the stimulation of the at least one nerve assembly being performed using at least one nerve-affecting coil generating a pulsed magnetic field for affecting a function of the at least one innervated pain assembly; wherein the pulsed magnetic field from the at least one nerve-affecting coil interferes with transmission of nervous signals; and wherein the at least one nerve-affecting coil is a single-layer.
However, in the same field of endeavor, Rajguru teaches an apparatus for pain assessment (“neuromuscular pain treatment can be tested by monitoring patient reported pain scores” [0254]), a method for assessing pain (“neuromuscular pain treatment can be tested by monitoring patient reported pain scores” [0254]), the apparatus comprising (“one or more electrodes and configured to generate or deliver an electrical or magnetic stimulus or field focused on a target nerve” [0078]):
at least one nerve-affecting coil generating a pulsed magnetic field for affecting a function of at least one innervated pain assembly in a body part outside of the head (“Coil wrap 20 contains one or more conductive coils 26 arranged to produce a pulsed magnetic field that will flow across tibial nerve 24 [outside of the head] and generate a current that will flow along tibial nerve 24 and spread along the length of tibial nerve 24 all the way to its sacral or pudendal nerve root origins” [0082]); and
wherein the pulsed magnetic field from the at least one nerve-affecting coil interferes with transmission of nervous signals (“peripheral nerve and other tissue modulation or stimulation therapies, including both excitation and blocking of nerve impulses” [0068] and “Coil wrap 20 contains one or more conductive coils 26 arranged to produce a pulsed magnetic field that will flow across tibial nerve 24 and generate a current that will flow along tibial nerve 24 and spread along the length of tibial nerve 24 all the way to its sacral or pudendal nerve root origins. Coils 26 may be a single coil shaped…other coil designs beyond those mentioned hereinabove might be utilized as long as a magnetic field is developed that will encompass tibial nerve 24 or any other target nerve. When a plurality of coils is utilized, such coils may be disposed on a single side of ankle 22, or may be disposed on more than one side, for example, on opposing sides, strengthening and directionalizing the flow of the magnetic field through tibial nerve 24 or other peripheral nerves of interest” [0082]) by the at least one innervated pain assembly (“coil wrap 20 provides a reproducibly correct level of stimulation during an initial therapy session and during successive therapy sessions, because the presence or absence of nerve conduction [transmission] is detected and, in some variations, measured when coil wrap 20 is first fitted and fine-tuned on the patient” [0086], “the amplitude and/or firing sequence of coils 26 may be ramped up progressively, so that the magnetic field is increased in strength and/or breadth until nerve conduction is detected, after which the applied stimulus is adjusted or maintained at its current level for the remainder of the therapy” [0088], and “coil wrap 20 allows for a consistent, user-friendly targeting and modulation of the peripheral nerves via the posterior tibial nerve on an outpatient basis, in particular, the targeting and modulation of the pudendal nerve and of the sacral plexus” [0090]), 
wherein the at least one innervated pain assembly includes one or more portions of one or more nerves and/or ganglia (“the ganglion or postganglionic neurons of the vagus nerve can be stimulated” [0076]), and
wherein the at least one nerve-affecting coil is a single-layer ([0082] coil wrap 20 may be produced from a single layer of material), wherein the at least one nerve-affecting coil may be arrayed in single-sided** form ([0082] the coil may be a single coil shaped as a modified Helmholtz coil***) and wherein the at least one nerve effecting coil includes a plurality of coils ([0082] the plurality of coils may be configured as an array, and the array of the plurality of coils are disposed on a single side of ankle in order to provide strengthening and directionalizing the flow of the magnetic field through the peripheral nerves of interest ,and the [0152] applicator of the multiples electrodes/coils arrayed on a single patch), but does not explicitly disclose that the at least one coil which generates the magnetic field for collecting data from a region of interest including the at least one innervated pain assembly suspected of causing pain be at last one imaging coil and collect image data.
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus and method disclosed by Borsook with the at least one nerve-affecting coil generating a pulsed magnetic field for affecting a function of the at least one innervated pain assembly; wherein the pulsed magnetic field from the at least one nerve-affecting coil interferes with transmission of nervous signals; and wherein the at least one nerve-affecting coil is a single-layer as taught by Rajguru in order to treat peripheral neuralgias using magnetic induction therapy and that includes one or more conductive coils disposed in an ergonomically in order to optimize magnetic flux over the structure of the desired neural target ([0073], [0092], [0215] of Rajguru).
Modified Borsook does not explicitly disclose at least some of the image data collected is used to measure a magnitude and location of magnetic pulses generated in the region of interest by the at least one nerve-affecting coil and wherein the at least one imaging coil as being arrayed in single-sided form.
However, in the same field of endeavor, Wright teaches at least some of the image data collected (see FIG. 4B) of a neural target ([0038] target being part of the nervous stem relating to the spinal column and the neck and [0032] neural structures of the peripheral nervous systems) is used to measure a magnitude and location of magnetic pulses generated (“Based on signals provided by the sensor assembly 70 that correspond to the magnitude of each of the location signals L1-3 [magnetic pulses], the controller 80 and/or a separate signal processor calculates the absolute coordinates of each of the markers 40 a-c [component of the nerve-affecting coil] of in the three-dimensional reference frame” [0050], also see [0115] the coils are electromagnetic field sensors that receive magnetic flux produced by the wireless markers 40, in which each wireless marker has an internal corresponding transponder seen in FIG. 2, and in turn, marks 40 with their transponders 42, produce a current signal representing or proportional to an amount or magnitude of a component of the magnetic field through an inner portion or area/location of each coil) in the region of interest (via the transponders [0039] the markers 40 provide the absolute position and orientation of the instrument 10 in a three-dimensional reference frame to accurately guide the electrode contacts 30 a-b to the target neural structure) by the at least one nerve-affecting coil ([0043], [0047] a transponder receives a wirelessly transmitted excitation energy and produces a wirelessly transmitted location/position signal in response to the excitation energy, as the transponder is energized by a pulsed magnetic excitation field that is time and frequency multiplexed to independently energize each transponder, so that [0051] The controller calculates the location of the nerve-affecting electrode contacts by using detected the absolute locations of the markers placed externally on the patient and the location of the target neural structure by using the absolute locations of the markers via the transponder in each of the markers. Based on the calculated locations of the electrode contacts and the target neural structure, the controller can then in real time calculate the relative offset between the electrode contacts and the target neural structure, [0066], [0067] each marker, in addition to having a transponder, also has an imaging element, [0056], [0057] information of which is superimposed on [0051], [0055] the reference image of the neural structure produced by the MRI device to [0057] to illustrate the relative orientation between the instrument and the target, and see [0100] circuit in FIG. 10 of the excitation source where the excitation voltage to/from the markers 40 at one polarity, then switches so that the polarity of the marker is reversed so that the location signals from the markers 40 can be determined), and 
wherein the at least one imaging coil is arrayed in single-sided form ([0113] the at least one imaging coil/marker is arranged/arrayed into a single sided array form in FIGS. 16A-B so that the array preferentially measures near field sources while mitigating interference from far field sources).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus and method disclosed by modified Borsook with at least some of the image data collected is used to measure a magnitude and location of magnetic pulses generated in the region of interest by the at least one nerve-affecting coil and the at least one imaging coil is arrayed in single-sided form as taught by Wright in order to improve the accuracy with which electrodes and/or other instruments are configured to be adhered externally to the body 20 or the skin of the patient, or otherwise attached to the body or other neural structures of the patient to provide the practitioner with a visual representation of the relative position between the nerve-affecting coil and the neural target that is collected from at least one imaging coil arrayed in order to mitigate interference from far field sources using the arrangement of the surface area of at least one the imaging coil to improve the signal-to-noise ratio in the visual representation visual representation presented to the practitioner ([0007], [0058], [0065], [0110], & [0114] of Wright).
Modified Borsook does not explicitly disclose wherein measurement of the magnitude and location of magnetic pulses is performed by first aligning spins in the region of interest using the at least one imaging coil, and then depolarizing or re-aligning at least some of the spins using the at least one nerve-affecting coil, and subsequently collecting the image data.
However, in solving the same problem, Fu teaches applying therapeutic treatment of pain and subsequently collecting the image data (after obtaining pre-treatment patient data and comparison with patient data absent of pain, the therapy is then applied, see steps 401-404 in FIG. 8A and then post-therapeutic signal data is collected, see 406 in FIG. 8B; while data collected from the patient to monitor patient response to the magnetic stimulation therapy applied is in the form of 1D Spectra data, this same technique and steps in methodology can be applied to image data for even more robust results “the technique of the present invention is extendable to 2D data (e.g. images) or even higher dimensions. It is expected that adding extra dimensions will actually help the compression modules perform even better because of the additional constraints or hints provided from the added dimension(s) of data” [0062] and “If further coupled with tools for studying chemical neurobiology, such as magnetic resonance spectroscopic imaging, it will help provide a fuller picture” [0089]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by modified Borsook with subsequently collecting the image data as taught by Fu in order to collect data from the patient in order to monitor patient’s response to the magnetic stimulation therapy applied is in the form of 1D Spectra data, this same technique and steps in methodology can be applied to image data for even more robust results in using a type of magnetic resonance imaging to produce said image data to more accurately treat a patient’s perception of pain ([0062], [0089], & [0095] of Fu).
*the limitations have been interpreted in the alternative, requiring that the at least one innervated pain assembly include only one portion only of one nerve; or requiring that the at least one innervated pain assembly include only more than one portion of only of one nerve; or requiring that the at least one innervated pain assembly include only one portion of only more than one nerve; or requiring that the at least one innervated pain assembly include only more than one portion of only more than one nerve; requiring that the at least one innervated pain assembly include only one portion only of one nerve root; or requiring that the at least one innervated pain assembly include only more than one portion of only more than one nerve root; or requiring that the at least one innervated pain assembly include only one portion of only more than one nerve roots; or requiring that the at least one innervated pain assembly include only more than one portion of only more than one nerve roots; or requiring that the at least one innervated pain assembly include only one portion only of one nerve root; or requiring that the at least one innervated pain assembly include only more than one portion of only more than one nerve root; or requiring that the at least one innervated pain assembly include only one portion of only more than one nerve roots; or requiring that the at least one innervated pain assembly include only more than one portion of only more than one nerve roots; or requiring that the at least one innervated pain assembly include only one portion only of one ganglia; or requiring that the at least one innervated pain assembly include only more than one portion of only more than one ganglia; or requiring that the at least one innervated pain assembly include only one portion of only more than one ganglia; or requiring that the at least one innervated pain assembly include only more than one portion of only more than one ganglia; or requiring that the at least one innervated pain assembly include only one portion only of one nerve bundle; or requiring that the at least one innervated pain assembly include only more than one portion of only more than one nerve bundle; or requiring that the at least one innervated pain assembly include only one portion of only more than one nerve bundles; or requiring that the at least one innervated pain assembly include only more than one portion of only more than one nerve bundles.
**the limitation has been interpreted to mean the at least one nerve-affecting coil is a single-layer and the one nerve affecting coil are each arranged/arrayed on a single side as known in the art to mean the physical and/or structural arrangement of the coils with respect to one another to bring the apparatus in close proximity to the region of interest in order to provide the clinical practitioner with a high degree of flexibility, as defined in [0028] of the applicant’s disclosure.
***it is known in the art that a Helmholtz coil is comprises of a pair of coils which are placed opposite to one another each on a single side of the target area.
Regarding claim 6, modified Rajguru substantially discloses all the limitations of the claimed invention, specifically, Rajguru discloses comprising one or more electrical supplies with corresponding one or more control modulation circuits coupled thereto and being coupled to and powering the at least one nerve-affecting coil (see FIGS 42A-B).
Regarding claim 20, modified Rajguru substantially discloses all the limitations of the claimed invention, specifically, Rajguru discloses powering the at least one nerve-affecting coil using one or more electrical supplies with corresponding one or more control modulation circuits coupled thereto and being coupled to the at least one nerve-affecting coil (see FIGS 42A-B).
Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Borsook, in view of Rajguru, Wright, and Fu, as applied to claims 1 and 15 above, further in view of Cameron et al. (US20070060954, hereafter “Cameron”).
Regarding claims 3 and 17, modified Borsook substantially discloses all the limitations of the claimed invention, but does not explicitly disclose the at least one nerve-affecting coil produces pulsed magnetic fields that are focused on one or more innervated pain assemblies suspected of causing pain, and wherein the at least one imaging coil produces a pulsed magnetic field for imaging a region that includes the one or more nerve or innervated pain assemblies.
However, in the same field of endeavor, Cameron teaches wherein the at least one nerve-affecting coil produces pulsed magnetic fields (“Such electrical stimulation procedures include” [0005] and “Magnetic stimulation can be provided by internally implanted probes or by externally applied directed magnetic fields” [0011]) that are focused on one or more innervated pain assemblies suspected of causing pain (“one or more stimulation electrodes is implanted subcutaneously such that one or more of the stimulation electrodes are in communication with spinal nervous tissue associated with a C1, C2, or C3 cervical vertebral segment. The one or more stimulation electrodes deliver electrical stimulation pulses to the neuronal tissue of one or more of the C1, C2, or C3 cervical vertebral segments” [0012] and “electrical stimulation of the spinal nervous tissue associated with a C1, C2, or C3 cervical vertebral segment may be provided to effectively treat pain.” [0013]) and wherein the at least one imaging coil produces a pulsed magnetic field for imaging a region that includes the one or more nerve or innervated pain assemblies (“the neurological disease or condition is assessed before, during, and/or after stimulating the spinal nervous tissue associated with the first, second, or third cervical vertebral segment. As used herein, the assessing may be monitoring, testing, imaging” [0021], further “Functional imaging may also be used to measure the effectiveness of the treatment. This includes electrical methods such as magnetoencephalography (MEG) [utilizes pulsed magnetic fields] . . . as well as metabolic and blood flow studies such as functional magnetic resonance imaging (fMRI)” [0095]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by modified Borsook with the at least one nerve-affecting coil produces pulsed magnetic fields that are focused on one or more innervated pain assemblies suspected of causing pain, and wherein the at least one imaging coil produces a pulsed magnetic field for imaging a region that includes the one or more nerve or innervated pain assemblies as taught by Cameron in order to provides a novel method of using spinal cord stimulation to treat neurological disorders or conditions in patients with neurological disorders that remain treatment refractory to conventional therapies ([0008] of Cameron). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Borsook, in view of Rajguru, Wright, and Fu, as applied to claim 1 above, further in view of Ehman et al. (US2005027002, hereafter “Ehman”).
Regarding claim 7, modified Borsook substantially discloses all the limitations of the claimed invention, but does not explicitly disclose at least one imaging coil is one of a radiofrequency coils for transmission and/or receipt of radiofrequency energy, a magnetic polarization, and a magnetic gradient coil.
However, in the same field of endeavor, Ehman teaches at least one imaging coil is one of a radiofrequency coils (“RF coil 20” [0018]) for transmission and/or receipt of radiofrequency energy (“magnetic fields produced…during the acquisition of NMR data from the region of interest in the subject 10” [0018]), a magnetic polarization (“a polarizing coil 16” [0018]) and a magnetic gradient coil (“gradient coils 18” [0018]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by modified Borsook with the at least one imaging coil is one of a radiofrequency coils for transmission and/or receipt of radiofrequency energy, a magnetic polarization, and a magnetic gradient coil as taught by Ehman to provide for an imaging system that extends the physician's ability to detect differences in tissue compliance throughout a patient's body ([0004] of Ehman). 
Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Borsook, in view of Rajguru, Wright, and Fu, as applied to claim 1 above, further in view of Li (US5036281).
Regarding claims 10 and 22, modified Borsook substantially discloses all the limitations of the claimed invention, but does not explicitly disclose the collection of image data obtained using a static magnetic field to align spins of interest, and then using radiofrequency and/or magnetic gradient pulses to re-align and collect information from the spins of interest.
However, in the same field of endeavor, Li teaches the collection of image data obtained using a static magnetic field to align spins of interest (“in a typical MRI system an object 10 (see FIG. 1) to be imaged (e.g., a portion of the human body) is placed in an external static magnetic field gradient. Protons within the object tend to align their spins in accordance with the magnetic field direction” column 1, lines 27-31), and then using radiofrequency and/or magnetic gradient pulses to re-align and collect information from the spins of interest (“The object is excited by one or more RF excitation pulses of appropriate frequency, timings and durations (as one example, so-called "spin-echo" type pulse sequences may be used). The RF excitation pulses generated at the Larmour frequency cause the protons to precess [re-align] their spins. When each RF pulse is switched off, the nucleii precess back toward their equilibrium position and in this relaxation process emit an NMR response that can be detected by an RF receiver [producing image data].” column 1, lines 31-40).
It would have been obvious to one ordinarily skilled in the art at before the invention was made to modify the apparatus disclosed by modified Borsook with the collected image data having been obtained by using a static magnetic field to align spins of interest and then using radiofrequency and/or magnetic gradient pulses to re-align and collect information from the spins of interest as taught by Li to provide the fundamentals for a MRI experiment (column 1, lines 25-26 of Li). 
Claims 13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Borsook, in view of Rajguru, Wright, and Fu, as applied to claims 1 and 15 above, further in view of George et al. (US20060241374, hereafter “George”). 
Regarding claims 13 and 25, modified Borsook substantially discloses all the limitations of the claimed invention, but does not explicitly disclose a magnetic field distribution created by the at least one nerve-affecting coil is measured by collection of image data with the at least one imaging coil.
However, in the same field of endeavor, George teaches a magnetic field distribution created by the at least one nerve-affecting coil is measured by collection of image data with the at least one imaging coil (“with this new PP-TMS/fMRI technique, we will be able to 1) position the coil accurately and repeatable relative to brain anatomy, 2) measure the exact magnetic field distribution of the TMS coil stimulation relative to the brain cortex (25), and 3) observe the local response with millimeter resolution (20)” [0040]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus and method disclosed by modified Borsook with the magnetic field distribution created by the at least one nerve-affecting coil is measured by collection of image data with the at least one imaging coil as taught by George to provide f or a technique and system for adequately examining brain communication and cortical sensitivity ([0017] of George).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY J SHAFQAT/Examiner, Art Unit 3793   

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793